Citation Nr: 0201471	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-16 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for diabetes mellitus, glaucoma, and a cardiac 
disability manifested by a pacemaker, claimed as a result of 
VA surgery performed in 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1963, and from January 1964 to January 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a "heart condition 
characterized by a pacemaker," diabetes mellitus, and 
glaucoma.  The veteran and his wife testified at the RO 
before a local hearing officer in September 13, 2000.  On 
August 27, 2001, a videoconference hearing was held before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).  Transcripts 
are of record.

The veteran raised the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for diabetes mellitus and glaucoma 
claimed as secondary to VA medical treatment for nephrotic 
syndrome in his substantive appeal and at his RO hearing in 
September 2000.  The hearing officer/decision review officer 
noted this claim in the November 2000 supplemental statement 
of the case and noted that the issue would be referred for 
adjudication.  The RO has not yet adjudicated this theory of 
entitlement, and the issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In March 1993, the veteran underwent surgery at a VA 
medical facility for a left subclavian occlusion.

2.  The veteran currently has diabetes mellitus, glaucoma, 
and a cardiac disability manifested by a pacemaker.

3.  The veteran's current cardiac disability manifested by a 
pacemaker was not the result of or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing medical or surgical care in 
connection with left external carotid to left subclavian 
artery transposition on March 5, 1993, nor was it an event 
not reasonably foreseeable.

4.  The veteran's diabetes mellitus and glaucoma were not the 
result of or aggravated by VA surgical treatment on March 5, 
1993.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 
diabetes mellitus, glaucoma, and cardiac disability 
manifested by a pacemaker, claimed as due to VA surgical 
treatment, have not been met.  38 U.S.C.A. § 1151 (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from October 1961 to 
October 1963, and from January 1964 to January 1967.  His 
only service-connected disability is residuals of a right 
inguinal hernia repair, rated as noncompensably disabling.  
Medical records from the 1970s show VA treatment for the 
veteran's inguinal hernia. 

The veteran underwent a VA examination in January 1983.  His 
pupils were equal and reactive to light and accommodation.  
There were no abnormalities of the cornea seen.  Fundoscopic 
examination was negative.  The heart had a sinus rhythm 
without murmurs, gallops, or rubs.  Peripheral pulses were 
normal.  The veteran was diagnosed as having, in pertinent 
part, nephrotic syndrome. 

The veteran underwent a VA eye examination in February 1983.  
He reported having left eye pain, and following the 
examination the impression was possible allergic 
conjunctivitis secondary to taking twenty drops of Visine 
every day.  

The veteran underwent a VA examination in May 1991.  He 
reported, in pertinent part, that he was not currently taking 
any medication for his nephrotic syndrome.  He continued to 
experience periodic mild hypertension, but experienced no 
pedal edema.  He continued to experience occasional hematuria 
associated with proteinuria.  The veteran also reported 
recurrent pain and painful limitation of motion in the left 
shoulder girdle.  He denied significant trauma to the left 
shoulder girdle.  He had experienced no motor or sensory loss 
in the left upper extremity and the grip of his left hand was 
intact, as were fine motor movements.  Upon examination, the 
veteran appeared well nourished and in no acute distress.  
His pupils reacted to light and accommodation bilaterally.  
There was no scleral icterus.  Funduscopic examination 
revealed no hemorrhages, exudate, or nicking, and the disk 
margin was sharp.  There was no edema of eyelids.  The 
veteran was diagnosed as having, in pertinent part, nephrotic 
syndrome, 1981, etiology unclear with no residual edema of 
extremities.  

In December 1991, the veteran underwent another VA 
hospitalization, after complaining of a four-year history of 
chest pain.  Upon admission, he was noted to be taking 
Procardia and Isordil.  No other medications were listed.  
After a cardiology work-up, the veteran was discharged in 
stable condition.  It was not believed that he had any 
cardiac disease.  

Records received from the Social Security Administration 
(SSA) include documentation of outpatient VA treatment in 
March 1992, when the veteran was seen for complaints of 
decreased visual acuity.  The veteran was assessed having 
suspected glaucoma.

Following a July 1992 VA outpatient eye examination, the 
veteran was assessed as having a few spots on his visual 
field, and a slightly high intraocular pressure, right eye 
greater than left.  In August 1992, it was noted that the 
veteran had been diagnosed as having diabetes mellitus.  

In September 1992, the veteran was seen at a VA facility 
complaining of a two-year history of left arm pain, numbness, 
and loss of strength.  This had progressed from intermittent 
episodes of "going dead" to chronic pain that throbbed 
"like a toothache."  He reported a stabbing pain in his 
forehead that occurred two times a day and would last only a 
few seconds, as well as an occasional left lateral headache.  
He also had pain and numbness in his right anterior foot.  It 
was noted that he had been recently diagnosed as having 
diabetes and glaucoma.  During his hospitalization, the 
veteran underwent an upper extremity duplex study, which 
revealed left subclavian stenosis.  Surgery was considered, 
but the veteran decided against it as his symptoms were, at 
that time, not limiting his lifestyle.  He was to be seen 
again in four months.  

In January 1993, the veteran was hospitalized at a VA 
facility due to continued left arm claudication and numbness.  
In the four months since September 1992, the veteran noticed 
increasing pain and disability (even at rest).  He denied 
having any chest pain, myocardial infarctions, headaches, 
shortness of breath, cerebrovascular accidents or transient 
ischemic attacks.  A cardiology work up revealed no 
significant heart disease.  An arteriogram showed occlusion 
of the left subclavian artery with significant filling 
through the left vertebral artery.  It was felt that the 
veteran would benefit from surgery, but he wanted to wait 
three weeks before considering an operation.  He was 
discharged in good condition.  

In early March 1993, the veteran was readmitted to the VA 
hospital to undergo an external carotid subclavian artery 
transposition for his left subclavian occlusion.  On 
admission, the veteran appeared to be in no acute distress.  
His examination was significant for a bilateral 2+ carotid 
pulse.  Radial pulse was 2+ on the right and 1+ on the left.  
He also had a weakly palpable brachial pulse on the left and 
a 2+ palpable brachial pulse on the right.  The remainder of 
the pulse examination was normal.  By blood pressure cuff, 
his systolic was some 40 mm. lower on the left than the 
right.  The remainder of his exam was noncontributory.  

On March 4, 1993, the veteran signed a request for 
administration of anesthesia and for performance of 
operations and other procedures.  The document shows that he 
was informed that the attendant risks and expected results 
included death, myocardial infarction, cerebrovascular 
accident, loss of arm carotid sinus (?), nerve damage, 
failure of graft, infection, and loss of tissue in the face.

The veteran underwent preoperative work-up and had normal 
labs and a normal chest x-ray.  His preoperative diagnosis 
was left subclavian steal.  The procedure performed was a 
left external carotid to left subclavian artery 
transposition.  The preoperative note indicated that an 
arteriogram revealed that both the external and internal 
carotid came off of the aortic arch as individual branches, 
and it was felt that it might be possible to disconnect the 
external carotid artery and swing it down onto the subclavian 
artery to supply his arm.  After satisfactory general 
anesthesia was administered, the veteran's upper chest, 
bilateral neck and shoulder areas, as well as his left arm, 
were all prepped and draped in the usual sterile manner using 
DuraPrep.  An S-shape incision was made with the long portion 
of the S over the anterior border of the sternocleidomastoid.  
This, using sharp and Bovie dissection, was carried down 
through the platysma and the sternocleidomastoid sternal head 
was identified.  This was followed anteriorly where the 
internal jugular vein was identified, as were the two carotid 
vessels in the neck.  

At this point, the dissection was carried out slightly more 
laterally.  The clavicular head of the sternocleidomastoid 
was doubly ligated and divided, as was the sternal head.  
These were all marked for later retying.  The scalene fat pad 
was then mobilized laterally and the phrenic nerve was 
identified on the anterior border of the scalenus anticus.  
This was very carefully mobilized off the muscle and the 
muscle was then divided near its insertion and the subclavian 
artery was identified.  The subclavian artery was then 
circumferentially dissected and controlled with Vesi-Loops.  
No branches of the subclavian artery were sacrificed in the 
dissection as there was only one in the most proximal portion 
of the artery and this was controlled with a Vesi-Loop.  
Thoracic duct was identified and protected throughout the 
case.  The superior border was actually seen but a 
circumferential dissection was not needed.  Therefore, it was 
simply left in situ and preserved as it entered the base of 
the internal jugular vein.

At this point, the carotids were traced superiorly and 
although there was one small branch leaving the most anterior 
carotid, the surgeon was unable to ascertain (with complete 
certainty) exactly which vessel was the internal and 
external.  Therefore, using a number 21-gauge butterfly 
needle, digital arteriograms were shot of each vessel.  These 
clearly identified the external as the more anterior of the 
two vessels.  A VA radiologist was actually in the operating 
room and also confirmed which vessel was which.  The external 
carotid artery distally was then tied off.  

A vascular clamp was placed proximally and the artery was 
divided.  The end of the carotid artery was swung down and 
anastomosed to the side of the subclavian artery.  Just 
before completion of the anastomosis, these vessels were all 
allowed to backbleed to remove any possible thrombus that may 
have formed.  The anastomosis was then tied and completed.  
At this point, hemostasis was checked and found to be secure.  
The wound was then irrigated with copious amounts of normal 
saline.  Once again, the continuity of the phrenic nerve was 
checked and found to be secure, as was the thoracic duct.  
There appeared to be no lymphatic leaks and through a 
separate stab wound just inferior to the wound, a flat, 
closed suction Davol drain was placed in the wound.  The 
sternocleidomastoid was then reapproximated to its each 
divided end.  The wound was again irrigated.  The platysmal 
layer was then reapproximated with interrupted sutures of 3-0 
Vicryl.  The dermal layer and the skin were reapproximated 
with 4-0 Dexon interrupted sutures, and Mastisol and Steri-
strips were applied.  Needle counts and sponge counts were 
correct at the conclusion of the surgery. 

The veteran was taken to a post-anesthesia recovery room and 
was extubated in good condition.  Radial and brachial pulses 
were easily palpable.  When he awoke, no neurologic deficits 
were detected.  The veteran had lost an estimated 150 cc. of 
blood, and none was replaced.  Post operatively, he did very 
well.  He spent one night on the intensive care unit and was 
then transferred to another floor.  He maintained an 
excellent pulse and warm hand on the left side.  A repeat 
Doppler examination showed marked improvement in his 
pressures in the left arm, and a chest x-ray showed no 
evidence of pleural effusion.  His vital signs were stable 
and the veteran was afebrile.  He had a palpable pulse in the 
radial artery and he did not report having pain in the left 
hand.   He was ready for discharge and was instructed to 
avoid any overexertion or heavy lifting with the left arm.  
He was to return in three weeks for reevaluation.  

Subsequently in March 1993, the veteran returned to the VA 
hospital after reporting having episodes of severe 
bradycardia that had caused fainting spells.  It was noted on 
this hospitalization report that upon admission, the veteran 
had a heart rate in the 40s.  His heart was bradycardiac 
without extra heart sounds.  It was noted that he was 
probably having symptomatic bradycardia, "which could be 
related to his recent surgery."  The preoperative diagnosis 
was severe bradycardia secondary to carotid sinus syndrome.  
The preoperative note indicated that the veteran had 
undergone carotid subclavian bypass in which the external 
carotid artery was detached from the internal carotid artery 
and transposed to the subclavian artery, and it was felt that 
the postoperative bradycardia was secondary to injury or 
dissection of the carotid sinus.  He underwent surgical 
implantation of a pacemaker and was discharged in stable 
condition six days later.

In February 1997, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for a heart disorder.  The RO wrote 
to him on March 13, 1997, asking him to provide further 
information in support of his claim.  He was told to provide 
the information within 60 days, and in any event not later 
than one year.  The veteran did not reply to that letter.

In October 1999, the veteran's representative submitted a 
September 1999 written statement from the veteran in 
connection with his claim to "reopen" a claim for 
compensation under 38 U.S.C.A. § 1151.  The veteran asserted 
that during his 1993 surgery, a blood vessel was taken out of 
his face and put into his arm.  He claimed that a nerve that 
controlled his heart rate was severed during that procedure.  
The veteran said he was not told anything and was just sent 
home.  He began passing out, and eventually had a pacemaker 
installed in two weeks after the surgery.  The veteran 
claimed that this ultimately caused him to have diabetes, 
glaucoma, and a pacemaker. 

In a February 2000 memorandum, a VA physician noted that he 
had interviewed the veteran and reviewed the claims folder in 
detail, including the relative operative records.  After 
reviewing the veteran's record in detail, the examiner did 
not feel that the veteran's pacemaker or diabetes mellitus 
were related to carelessness, neglect, lack of skill, or 
error in judgment as related to the surgery that he had in 
March 1993 for his left subclavian steal syndrome.  The 
examiner felt that, even had the veteran not had the surgery, 
he would have required the pacemaker, and would have 
developed diabetes mellitus.  The examiner did not think that 
these conditions were due to his previous surgery or any 
associated negligence.
 
In February 2000, the veteran underwent a VA eye examination, 
after which he was diagnosed as having glaucoma since 1993, 
by history.  In a separate memorandum, the examiner noted 
that a review of the veteran's chart revealed that he had a 
congenital ptosis, a droopy upper eyelid on the left, which 
was operated on in November 1966 with good result (this is 
documented in the veteran's service medical records folder).  
Many years later, the veteran developed glaucoma, which, 
according to the examiner, was "certainly . . . unrelated to 
this."  The examiner further concluded that the 1993 surgery 
would  not have caused the glaucoma.  

By a March 2000 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, 
heart condition characterized as with pacemaker, and 
glaucoma.

In his June 2000 substantive appeal, the veteran argued that, 
following his 1993 surgery, he began passing out every time 
he stood up.  These fainting spells started within three days 
of his discharge from the VA hospital.  During this period, 
his wife had to help him use the bathroom, take showers, and 
take care of other personal hygiene needs.  He went back to 
the VA hospital, where a pacemaker was implanted.  The 
veteran argued that the surgery for his left subclavian 
occlusion caused him to suffer extremely low blood pressure, 
due to the severing of the nerves that controlled heart rate.  
The veteran asserted that he was not informed that these 
nerves had controlled the beating of the heart until after 
the pacemaker was installed.

According to the veteran, his activities were now severely 
limited and he could only walk about 100 feet before becoming 
exhausted.  He could no longer take care of his yard, climb 
stairs, or even do light house work because he would become 
weak and short of breath.  The veteran wrote that since the 
pacemaker was implanted, he also had to have femoral artery 
bypass surgery due to either poor circulation or additional 
blockage.

The veteran also submitted a large number of medical records 
apparently associated with a claim for disability benefits 
from the SSA.  These records are essentially duplicative of 
those summarized above. 

The veteran testified with his spouse at the RO in September 
2000.  The veteran said that, in 1993, he had a "subclavian 
steal" blockage in his left arm.  At a VA facility, they 
took a vein out of his face and "rerouted" it.  The veteran 
claimed that this procedure "screwed . . . up" his heart 
and he later experienced blackouts.  He went back to the VA 
facility where a pacemaker was installed.  The veteran said 
that his symptoms and problems began after he had the 
pacemaker installed.  His testified as to the nature and 
severity of his current symptoms.   At the conclusion of the 
hearing, the veteran was advised that a statement from a 
physician discussing the causation of his current conditions 
would be helpful to his claim.  

In a November 2000 supplemental statement of the case, the RO 
continued to deny the veteran's claim.

The veteran testified before the undersigned at a 
videoconference hearing on August 27, 2001.  The first 
contention raised by his representative was that the veteran 
was suffering from diabetes mellitus, heart problems, and 
glaucoma due to high doses of VA-prescribed Prednisone, an 
issue that has not yet been adjudicated by the RO.  The 
veteran confirmed that no physician had related any of his 
current conditions to his 1993 surgery. 

The veteran's spouse confirmed that he was seen at a VA 
medical facility every three months for his various medical 
conditions.  At the hearing, the veteran was in a wheelchair, 
apparently due to a stroke he had had in December 1999.   


II.  Analysis

A.  Procedural

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This new law also contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with some exceptions relating 
to claims to reopen previously denied final claims (not at 
issue here).  See 66 Fed. Reg. 45620 (Aug. 29, 2001). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to the veteran's claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claim by means 
of the discussion in the March 2000 rating decision, May 2000 
statement of the case, and the November 2000 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed. 

Additionally, the veteran has not identified any additional 
unobtained evidence that could be relevant to his claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  Pertinent VA medical records have 
been obtained, and records from the SSA have also been 
received and reviewed.  The veteran has undergone VA 
examinations, and has testified at two hearings.  There is 
more than sufficient evidence of record to decide his claim 
properly and fairly. 

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for additional development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA. 

B.  Claim based on the 1993 VA surgery

The veteran filed a claim for compensation under 38 U.S.C. § 
1151 in February 1997.  The RO wrote to him in March 1997, 
asking him to submit information needed to investigate his 
claim.  He was asked to provide the information within 60 
days and told that, if evidence was not received within a 
year, benefits could not be paid for a period earlier than 
the receipt of the new claim.  The veteran did not respond to 
the letter.  Where evidence requested in connection with an 
original claim is not furnished within a year of the date of 
the request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a) (2001).  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Id.  Accordingly, the veteran abandoned his claim 
for compensation under 38 U.S.C.A. § 1151 filed in 1997.

In October 1999, the veteran's representative submitted a 
statement from the veteran in which he sought to reopen his 
claim for compensation under 38 U.S.C.A. § 1151 for a heart 
condition, glaucoma, and diabetes claimed to have resulted 
from surgery in 1993 for a "bypass on my left arm."

As the veteran abandoned his claim filed in February 1997, 
his claim must be adjudicated under the law in effect when he 
re-filed it in October 1999.  

The statutory criteria applicable to claims under 38 U.S.C.A. 
§ 1151 underwent a significant revision, effective October 1, 
1997, for claims filed on or after that date.

The amended provisions of 38 U.S.C.A. § 1151 (West Supp. 
2001) provide, in pertinent part, that:

(a)  Compensation under this chapter . . 
. shall be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
(1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -   
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable; * * *

38 U.S.C.A. § 1151 (West Supp. 2001).

Thus, under the amended law, the claim for benefits under the 
provisions of 38 U.S.C.A.  § 1151 must be supported by 
medical evidence of additional disability from VA 
hospitalization or medical treatment, the results of which 
were not reasonably foreseeable.  In the alternative, the 
veteran must show that there is additional disability due to 
VA treatment that was careless, negligent, or otherwise 
administered in some degree of error as set forth above.

The veteran argues that during his 1993 surgery to correct a 
left subclavian occlusion, a nerve that controlled his heart 
rate was severed, which led him to suffer low blood pressure 
and fainting spells, and required the implantation of a 
pacemaker.  The veteran has also suggested that his 
preexisting diabetes mellitus and glaucoma were aggravated by 
this surgery. 

The veteran himself has asserted that there is a connection 
between the 1993 surgery and his cardiac disability, diabetes 
mellitus, and glaucoma.  However, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, there is no medical opinion relating the surgery to 
the diabetes mellitus or glaucoma.  Rather, the medical 
evidence in the claims file is overwhelmingly against these 
claims.  A VA physician in February 2000 (after interviewing 
the veteran and reviewing the claims folder in detail - 
including the report of the 1993 operation), found no 
connection between the implantation of the pacemaker or 
diabetes mellitus to the surgery that he had in March 1993.  
The examiner felt that, regardless of whether the veteran had 
undergone the surgery, he would have eventually required a 
pacemaker and would have nonetheless had diabetes mellitus.  
The veteran's claim concerning glaucoma and the 1993 surgery 
was similarly refuted by a VA physician in another February 
2000 memorandum (detailed above).  It is obvious by this 
physician's accurate reference to the veteran's November 1966 
eye surgery that he had reviewed the claims file before 
making this determination.

The competent medical evidence establishes that diabetes 
mellitus, and/or glaucoma is not due to or aggravated by the 
1993 VA surgery.  There is no question of either condition 
having been the result of fault or negligence in connection 
with that surgery.  Consequently, the criteria for 
compensation under the current version of 38 U.S.C.A. § 1151 
have not been met.  As the preponderance of the evidence is 
against the veteran's claim for compensation for glaucoma or 
diabetes mellitus under 38 U.S.C.A. § 1151, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With respect to the claim for compensation for cardiac 
disability manifested by need for a pacemaker, the medical 
evidence is likewise clear.  As reported above, the VA 
examiner in February 2000 stated that the veteran would have 
developed a need for a pacemaker even without the March 1993 
left subclavian steal surgery.  The examiner expressed the 
medical opinion, after reviewing all the records in detail, 
that the need for the pacemaker was not related to the 
previous surgery or to any negligence associated with it.  
While the veteran's contemporaneous medical treatment records 
relating to his hospitalization for pacemaker implantation 
reflect the opinion of his treating surgeon that the 
veteran's postoperative bradycardia was secondary to injury 
or dissection of the carotid sinus during the carotid 
subclavian bypass surgery earlier that month, those records 
do not ascribe the bradycardia to any lack of care or skill 
in performing the subclavian bypass or to any negligence.  
Nor do they describe the bradycardia as an event not 
reasonably foreseeable.

In the final analysis, the preponderance of the evidence is 
against the claim for compensation for disability manifested 
by a pacemaker, diabetes mellitus, and glaucoma within the 
meaning of 38 U.S.C.A. § 1151 (West Supp. 2001).  
Consequently, the veteran's claim must be denied.


ORDER

Disability compensation under the applicable provisions of 38 
U.S.C.A. § 1151 for a cardiac disability manifested by a 
pacemaker, diabetes mellitus, and glaucoma, as a result of VA 
surgical treatment, is denied.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


